Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 12, 2018

                                        No. 04-18-00927-CR

                                        Jesus Geraldo PINA,
                                              Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR1075
                           Honorable Joey Contreras, Judge Presiding


                                           ORDER
        Pursuant to a plea-bargain agreement, Jesus Geraldo Pina pled guilty to possession of a
controlled substance, heroin, in an amount of four grams or more but less than 200 grams, and
was sentenced to six years in prison in accordance with the terms of his plea-bargain agreement.
On November 7, 2018, the trial court signed a certification of defendant’s right to appeal stating
that this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.
25.2(a)(2). After Pina filed a notice of appeal, the trial court clerk sent copies of the certification
and notice of appeal to this court. See id. 25.2(e). The clerk’s record, which includes the trial
court’s Rule 25.2(a)(2) certification, has been filed. See id. 25.2(d).

        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after getting the trial court’s
permission to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain,
establishes the punishment assessed by the court does not exceed the punishment recommended
by the prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a
written motion filed and ruled upon before trial; nor does it indicate that the trial court gave its
permission to appeal. See id. The trial court’s certification, therefore, appears to accurately
reflect that this is a plea-bargain case and that Pina does not have a right to appeal. We must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” Id. 25.2(d).

       This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that Pina has the right to appeal is made part
of the appellate record by January 11, 2019. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State,
110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court